DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 is indefinite because it is not clear if the term “irradiating” is referring to irradiating the lumber with infrared or irradiating the lumber to ultraviolet radiation. For the purposes of this examination the term “irradiating” will be considered to cover either infrared or ultraviolet irradiation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 31 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sheesley et al (U.S. Patent # 9,427,774).
	In the case of claim 31, Sheesley teaches a method for treating a wood product which comprised lumber (Abstract and Column 4 Lines 51-57). The process of Sheesley comprised preconditioning the lumber/wood product by irradiating the wood with ultraviolet-C (UVC) followed by treating the wood by applying at least one photoactive agent (Column 14 Lines 29-41 and Figure 10). Sheesley further teaches that UVC is ultraviolet radiation having a wavelength in the range of 100 to 290 nm (Abstract), which is within the required range of 10 to 400 nm.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21-23 and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Sheesley et al in view of Halonen (WIPO Patent Publication No. WO 88/08949).
	In the case of claim 1, Sheesley teaches a method for treating a wood product which comprised lumber (Abstract and Column 4 Lines 51-57). The process of Sheesley comprised a treatment step 132 wherein wood was sprayed with a second photoactive agent (Column 7 Lines 5-15 and Figure 1). Sheesley teaches that prior to treatment step 132 the wood was preconditioned by being irradiated with UVC (step 124), which has a wavelength in the range of 100 to 290 nm, and being subjected to drying at stations 120 and 130 (Column 5 Lines 11-54 and Figure 1). Sheesley further teaches that the drying was conducted by infrared irradiation (Column 7 Lines 16-21).
	Though Sheesley teaches having irradiated the wood/lumber with infrared (IR) radiation Sheesley does not specifically teach that the IR had a wavelength within the required range.
	Halonen teaches a process for drying wood products with IR radiation (Abstract and Page 2 Lines 6-15) wherein the IR radiation had a wavelength of 3 micrometer (Page 8 Claims 1 and 2).
	Based on the teachings of Halonen, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have used a wavelength of 3 micrometers for the infrared radiation of Sheesley because this was a known IR wavelength in the art for drying wood.
	As for claim 22, Sheesley teaches having irradiated the wood with IR at drying station 120 prior to UVC irradiation at station 124 (Figure 1).
	As for claim 23, Sheesley teaches having irradiated with UVC at station 124 prior to being irradiated with IR at drying station 130 (Figure1).
	As for claim 27, as was discussed previously, Sheesley teaches having coated the wood/lumber ty spraying the surface of the wood with a second photoactive agent.
	As for claim 28, Halonen teaches having measured the moisture content in the wood prior to drying (Page 8 Claim 1).
	As for claim 29, neither reference teaches that the amount of moisture present in the lumber/wood product was greater than or equal to about 10% by weight. However, section 2144.05.II.A of the MPEP states, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”
	Sheesley teaches having added water to the wood product prior to irradiation with UVC (Column 6 Lines 46-49 and Column 11 Lines 10-17) and that the amount of water present in the wood affected the coloration of the wood when irradiated with UVC (Column 4 Lines 31-37).
	Therefore, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have determined optimal amount of moisture in the wood product/lumber of Sheesley in view of Halonen through routine experimentation because the amount of water present affected the coloration of the wood when exposed to UVC.
	As for claim 30, Sheesley teaches having varied the energy intensity of the UV depending on the amount of moisture in the lumber (Column 4 Lines 12-16 and 25-42). Furthermore, Halonen teaches having varied the energy intensity of the IR radiation depending on the amount of moisture in the lumber/wood (Page 8 Claims 1 and 2).

Claims 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Sheesley et al as applied to claim 31 above, and further in view of Halonen.
	The teachings of Sheesley as it applies to claim 31 have been discussed previously and are incorporated herein.
	As for claims 32 through 34, they are rejected for the same reasons discussed in the rejections of claims 21 through 23.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11,370,145. Although the claims at issue are not identical, they are not patentably distinct from each other because both the present application and the U.S. Patent claim substantially the same treatment process for treating wood/lumber.

Conclusion
	Claims 21 through 35 have been rejected. No claims were allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341. The examiner can normally be reached Monday - Friday, 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712